NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONNIE L. TOWNSEND; IRIS                        No. 19-16919
TOWNSEND,
                                                D.C. No. 5:18-cv-07382-NC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WELLS FARGO BANK, N.A.,

                Defendant-Appellee,

and

WELLS FARGO HOME MORTGAGE,

                Defendant.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                          Submitted December 2, 2020***

Before:      WALLACE, SILVERMAN, and BRESS, Circuit Judges.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
           The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
           The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ronnie L. Townsend and Iris Townsend appeal pro se from the district

court’s judgment dismissing their action alleging federal and state law claims

arising out of the foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state claim under Federal

Rule of Civil Procedure 12(b)(6). Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093

(9th Cir. 2017). We affirm.

      The district court properly dismissed the Townsends’ Truth In Lending Act

(“TILA”) claim because it was filed outside of the applicable one-year statute of

limitations, and the Townsends failed to allege facts sufficient to show that

equitable tolling applied. See 15 U.S.C. § 1640(e) (a damages claim for a TILA

violation must be brought “within a year from the date of the occurrence of the

violation”); Meyer v. Ameriquest Mortg., Co., 342 F.3d 899, 902 (9th Cir. 2003)

(the statute of limitations for a TILA claim begins to run “at the time the loan

documents were signed”); King v. California, 784 F.2d 910, 914-915 (9th Cir.

1986) (equitable tolling can apply to a TILA damages claim in certain

circumstances); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      The district court properly dismissed the Townsends’ Real Estate Settlement


                                            2                                     19-16919
Procedures Act (“RESPA”) claim because the Townsends failed to allege facts

sufficient to show that they suffered any actual damages from the alleged RESPA

violation. See 12 U.S.C. § 2605(f)(1) (limiting recovery to “actual damages” for

servicer violations under RESPA); 12 C.F.R. § 1024.41(a) (authorizing borrowers

to seek damages for servicer misconduct in connection with borrowers’ review for

loss mitigation options under § 2605(f)); see also Iqbal, 556 U.S. at 678.

      The district court properly dismissed the Townsends’ quiet title claim

because the Townsends failed to tender the amount of the outstanding debt. See

Cal. Civ. Proc. Code § 761.020 (elements of a quiet title action); Lueras v. BAC

Home Loans Servicing, LP, 163 Cal. Rptr. 3d 804, 835(Ct. App. 2013) (“A

borrower may not . . . quiet title against a secured lender without first paying the

outstanding debt on which the mortgage or deed of trust is based.”); see also Iqbal,

556 U.S. at 678.

      The district court properly dismissed the Townsends’ claim under

California’s Unfair Competition Law (“UCL”) because the Townsends failed to

allege facts sufficient to demonstrate the requisite causal connection between

defendant Wells Fargo Bank, N.A.’s alleged improper credit reporting and the

Townsends’ diminished credit rating. See Cal. Bus. & Prof. Code § 17200 et seq.;

Rubio v. Capital One Bank, 613 F.3d 1195, 1203-04 (9th Cir. 2010) (explaining

that “to assert a UCL claim, a private plaintiff needs to have ‘suffered injury in fact


                                           3                                    19-16919
and . . . lost money or property as a result of the unfair competition’” (quoting Cal.

Bus. & Prof. Code § 17200)); see also Iqbal, 556 U.S. at 678.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                       19-16919